Title: To Benjamin Franklin from Hugh Meredith: Dissolution of Partnership, 14 July 1730
From: Meredith, Hugh
To: Franklin, Benjamin

[July 14, 1730]
Be it remembered, That Hugh Meredith and Benjamin Franklin have this Day separated as Partners, and will henceforth act each on his own Account. And that the said Hugh Meredith, for a valuable Consideration by him received from the said Benjamin Franklin, hath relinquished, and doth hereby relinquish to the said Franklin, all Claim, Right or Property to or in the Printing Materials and Stock heretofore jointly possessed by them in Partnership; and to all Debts due to them as Partners in the Course of their Business; which are all from henceforth the sole Property of the said Benjamin Franklin. In Witness whereof I have hereunto set my Hand, this fourteenth Day of July, Anno Dom. One Thousand seven Hundred and Thirty.
Hugh Meredith
